Citation Nr: 0804503	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to increased ratings for chondromalacia 
patella, right knee, currently assigned initial staged 
ratings of 10 percent prior to April 5, 2006, and 20 percent 
from April 5, 2006.

2.  Entitlement to increased ratings for chondromalacia 
patella, left knee, currently assigned initial staged ratings 
of 10 percent prior to April 5, 2006, and 20 percent from 
April 5, 2006.

3.  Entitlement to increased ratings for plantar fasciitis 
and pes planus of both feet, currently assigned initial 
staged ratings of a single 10 percent rating prior to April 
5, 2006, and a 20 percent combined rating from April 5, 2006.

4.  Entitlement to a compensable rating for residuals of 
right shin splints.

5.  Entitlement to a compensable rating for residuals of left 
shin splints.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1983 to February 2003.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The case is 
currently under the jurisdiction of the Houston RO, which 
issued a rating decision in May 2007.  


FINDINGS OF FACT

1.  It is not shown that at any time prior to April 5, 2006 
the veteran's service-connected right and left knee 
disabilities were manifested by compensable limitation of 
flexion or extension (even with factors such as pain and 
extended use considered), or by compensable subluxation or 
instability.

2.  Since April 5, 2006, the veteran's right and left knee 
disabilities have each been manifested by no more than mild 
subluxation, with painful motion; moderate instability or 
subluxation, compensable limitation of flexion or extension, 
and/or ankylosis have not been shown.  

3.  The veteran's moderate disability of each foot due to 
plantar fasciitis and pes planus was present from March 1, 
2003; there is no showing of severe pes planus or moderately 
severe foot disability of either foot at any time during the 
appeals period.

4.  The veteran's bilateral shin splints are not manifested 
by malunion of the tibia or fibula and there is no evidence 
to suggest that they cause any knee or ankle disability even 
taking into account his complaints of pain.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right patella 
chondromalacia is not warranted prior to April 5, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes (Codes) 5257, 
5260, 5261 (2007). 

2.  A rating in excess of 20 percent for right patella 
chondromalacia is not warranted from April 5, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Codes 5257, 5260, 5261 (2007). 

3.  A rating in excess of 10 percent for left patella 
chondromalacia is not warranted prior to April 5, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Codes 5257, 5260, 5261 (2007). 

4.  A rating in excess of 20 percent for left patella 
chondromalacia is not warranted from April 5, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Codes 5257, 5260, 5261 (2007). 

5.  A combined 20 percent rating for plantar fasciitis and 
pes planus of both feet is warranted from the earlier 
effective date of March 1, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Codes 5276, 5284 (2007).

6.  A combined rating in excess of 20 percent for plantar 
fasciitis and pes planus of both feet is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.71a, Codes 5276, 5284 (2007).

7.  A compensable rating for right shin splints is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Code 5262 (2007).

8.  A compensable rating for left shin splints is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial ratings assigned with 
grants of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  A January 2004 letter provided certain essential 
notice regarding the veteran's and VA's evidence development 
obligations, and advised the veteran of what evidence was 
still needed.  A March 2004 SOC and subsequent supplemental 
SOCs (SSOCs) outlined the regulation implementing the VCAA, 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and of the bases for the denial of 
the claims, in essence proper notice on the downstream issues 
of increased initial ratings, and readjudicated the matters 
after notice and development were complete.  See May 2007 
SSOC.  The veteran has received all critical notice, and has 
had ample opportunity to respond/supplement the record after 
notice was given; he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.  The SOC 
and SSOCs specifically informed the veteran of the applicable 
rating criteria and of the types of evidence that would 
substantiate entitlement to higher ratings.  See Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA on multiple occasions.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Factual Background

The veteran's service medical records (SMRs) show that he was 
treated for chondromalacia patellae of both knees in service.  
Shin splints of each leg were noted in 1988.  Plantar 
fasciitis of both feet was treated in December 1998.  Pes 
planus of each foot was noted on multiple occasions in 
service.  
On VA examination in December 2002, prior to service 
discharge, the veteran reported that his shin splints 
continued to bother him once per month, and were worse with 
running.  He reported daily knee pain, with severity ranging 
from 4 to 6 on a scale of 10.  The veteran also noted 
bilateral foot pain, which was made worse by running, 
climbing ladders, or jumping.  On examination, flexion of 
both knees was to 140 degrees.  Extension was to zero degrees 
bilaterally.  Ligamentous stability was normal.  There was no 
tenderness.  1+ crepitance was noted in each knee.  
Examination of bilateral tibias was normal, with no masses or 
fluctuance noted.  Examination of the feet showed tenderness 
of the plantar surfaces and moderate pes planus.  The 
diagnoses were bilateral shin splints, intermittently active; 
bilateral knee pain, secondary to chondromalacia patellae; 
and bilateral foot pain, secondary to plantar fasciitis and 
pes planus.

VA examination in May 2003 noted mild flat foot, good pedal 
and tibial pulses, good ranges of motion of the joints, and 
mild crepitus of both knees on motion.  X-rays of the knees 
were normal.  X-rays of the feet showed narrowing of the 
metatarsophalangeal joints of the great toes.  

On VA examination in November 2004, the veteran reported 
worsening pain and stiffness in his knees, left worse than 
right.  He also reported worsening bilateral foot pain.  He 
reported flare-ups of shin splints every other week.  On 
examination, he ambulated with erect posture and stable gait.  
There was no swelling, effusion, redness, or heat of either 
knee.  There was no sign of atrophy of the muscles around 
each knee.  There was no tenderness or laxity of either knee.  
Lachman's tests and drawer signs were negative.  No 
crepitations were found.  Ranges of motion of both knees were 
0 to 145 degrees.  There was no obvious pain or fatigue after 
repetitive motion.  The examiner estimated that there would 
be no limitation of function of either knee during flare-ups, 
although there may be episodic pain due to arthralgia.  There 
was definite flattening of the plantar arches of both feet.  
No other deformities were noted.  There was no deformity, 
tenderness, or abnormality of the shins, and the examiner 
estimated that there would be no functional loss of both 
lower extremities due to shin splints.  The diagnoses were 
arthralgia, right and left knee, with no limitation of 
function; bilateral pes planus, plantar fasciitis, minimal 
symptoms, no limitation of functioning, worsening by 
bilateral calcaneal spurs; and bilateral shin splints, 
resolved.

On April 5, 2006 VA examination, the veteran reported 
constant pain from shin splints.  He reported constant knee 
and foot pain bilaterally.  On examination, there was no sign 
of abnormal weight-bearing of either foot.  Gait was within 
normal limits.  Examination of the left and right tibia and 
fibula was normal.  There was infra patellar tenderness and 
swelling of both knees.  There was slight recurrent 
subluxation of each knee, as well as crepitus.  Range of 
motion of the right knee was from 0 to 125 degrees, with pain 
occurring at 90 degrees.  Range of motion of the left knee 
was from 0 to 110 degrees, with pain occurring at 80 degrees.  
Joint function of each knee was additionally limited to an 
unknown degree by pain and lack of endurance.  Stability 
tests of both knees were within normal limits.  Examination 
of each foot revealed tenderness.  Pes planus was not found.  
The veteran had limitations of standing and walking due to 
foot and knee pain with prolonged standing or walking.  The 
symptoms and pain were relieved by use of corrective shoe 
wear (arch supports).  There was tenderness at the leading 
edge of the heel and on stretching of the arch.  The examiner 
noted that the veteran no longer had flat feet, and his 
diagnosis should be bilateral plantar fasciitis with heel 
spurs.  The examiner also noted that the veteran had had to 
give up dancing, skiing, running, and fishing, and had 
problems playing with his children.

III.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).
In a case such as this involving the initial rating assigned 
following a grant of service connection, the possibility of 
staged ratings must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Where there is a question as to which 
of two evaluations applies, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Chondromalacia Patellae

Service connection for chondromalacia patellae, bilateral 
knees, was granted in March 2003.  A 10 percent rating was 
assigned for each knee from March 1, 2003.  The veteran 
disagreed with the initial ratings.  In a May 2007 rating 
decision, the RO "granted service connection" for 
subluxation of each knee, assigning 10 percent ratings from 
April 5, 2006.  (The 10 percent ratings for chondromalacia 
patellae were continued.)  However, since subluxation is a 
symptom of the veteran's already service connected knee 
disability rather than a separate disability, the Board finds 
that it is more appropriate to consider the combined ratings 
for each knee, and specifically whether a rating in excess of 
10 percent is warranted for either knee prior to April 5, 
2006 and whether a rating in excess of 20 percent is 
warranted for either knee from that date.

Code 5257 (for other impairment of the knee) provides that 
recurrent subluxation or instability is rated 30 percent, if 
severe; 20 percent, if moderate; and 10 percent, if slight.  
38 C.F.R. § 4.71a.

Code 5260 (for limitation of knee flexion) provides a 30 
percent rating where flexion is limited to 15 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 10 
percent rating where flexion is limited to 45 degrees; and a 
0 percent rating where flexion is limited to 60 degrees.  38 
C.F.R. § 4.71a.

Code 5261 (for limitation of knee extension) provides a 50 
percent rating where limited to 45 degrees; 40 percent where 
limited to 30 degrees; 30 percent where limited to 20 
degrees; 20 percent where limited to 15 degrees; 10 percent 
where limited to 10 degrees; and 0 percent where limited to 5 
degrees.  38 C.F.R. § 4.71a.

Ratings Prior to April 5, 2006

Inasmuch as instability or subluxation was not noted on any 
VA examination prior to April 5, 2006, rating the disability 
under the Code 5257 criteria for knee disability manifested 
by subluxation or instability would not inappropriate.  
38 C.F.R. § 4.71a, Code 5257.

Right or left knee flexion is not shown to have been limited 
to less than 140 degrees.  Consequently, higher ratings under 
Code 5260 are not warranted.  And inasmuch as right and left 
knee extension have always been reported as full, separate 
compensable ratings under Code 5261 are not warranted.

As there has never been any evidence of ankylosis, frequent 
joint locking or effusion, cartilage removal, or tibia and 
fibula impairment, rating under Codes 5256, 5258, 5259, would 
not be appropriate.  

Additional factors that could provide a basis for increases 
have also been considered.  However, it is not shown that the 
veteran had any functional loss beyond that currently 
compensated.  In fact, the November 2004 VA examiner 
specifically noted that there was no limitation of function 
of either knee even during flare-ups.  38 C.F.R. §§4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).  

In short, a preponderance of the evidence is against a 
finding that the veteran's service connected right and left 
knee disabilities warranted ratings in excess of 10 percent 
under any applicable criteria prior to April 5, 2006.

Ratings From April 5, 2006

The April 5, 2006, VA examination noted slight recurrent 
subluxation of both knees.  The examiner also described 
limitation of flexion of both knees, with pain occurring at 
90 degrees on the right and 80 degrees on the left.  While 
this does not correspond to compensable limitation of flexion 
under Code 5260 (which would require flexion limited to 45 
degrees), the examiner did note that joint function of each 
knee was additionally limited to an unknown degree by pain 
and lack of endurance.  

Since the current 20 percent ratings would correspond to 
moderate knee disability under Code 5257, and since the 
slight subluxation alone would only merit 10 percent ratings 
under that code, the Board finds that the current 20 percent 
rating for each knee encompass the additional functional loss 
noted on April 2006 VA examination, i.e., limitation of 
motion to a less than compensable degree.  See Deluca, supra.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right or left knee disabilities.  38 C.F.R. § 3.321.  
Consequently, referral for extraschedular consideration is 
not indicated.

In conclusion, combined ratings in excess of 20 percent for 
right or left knee disabilities are not warranted under any 
formulation of applicable rating criteria.  The preponderance 
of the evidence is against these claims, and they must be 
denied.  

Plantar Fasciitis/ Pes Planus

Service connection for bilateral pes planus with plantar 
fasciitis was granted in March 2003.  A single 10 percent 
rating under Code 5276 was assigned from March 1, 2003.  The 
veteran disagreed with that initial rating.  A May 2007 
rating decision closed out the ratings under Code 5276, and 
recharacterized the disability as right plantar fasciitis 
with pes planus, rated 10 percent rating from April 5, 2006, 
and left plantar fasciitis with pes planus and calcaneal 
spur, rated 10 percent from April 5, 2006.  The separate 10 
percent ratings were each under Code 5284.

Pes planus (flatfoot) is rated under Code 5276, which 
provides that where pes planus is moderate, whether 
unilateral or bilateral, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
and pain on manipulation and use of the feet, a 10 percent 
rating is assigned.  Where pes planus is bilateral and 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is assigned.  
Where pes planus is bilateral and pronounced, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, a 50 percent rating is assigned.  38 
C.F.R. § 4.71a, Code 5276.

Code 5284 rates impairment resulting from other foot 
injuries.  According to this code, moderate residuals of a 
foot injury warrant a 10 percent rating.  The next higher (20 
percent) rating requires moderately severe residuals of a 
foot injury.  The maximum rating under this code, 30 percent, 
requires severe residuals of a foot injury.  Actual loss of 
use of the foot will be evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Note following Code 5284.

The RO's rating of the veteran bilateral foot disabilities is 
necessarily based on a finding that plantar fasciitis was not 
documented in both feet until the April 5, 2006, VA 
examination.  However, review of SMRs revealed shows that 
plantar fasciitis was noted in both feet in December 1998.  
Furthermore, the December 2002 (prior to service discharge) 
VA examination found tenderness of the plantar surfaces of 
both feet, and diagnosed bilateral foot pain secondary to 
plantar fasciitis and pes planus.  As plantar fasciitis was 
documented in service and presumably has been present since, 
the Board finds that the separate 10 percent ratings are 
warranted for each foot from March 1, 2003.  

In considering whether a higher combined rating than 20 
percent (i.e., more than 10 percent for either foot) is 
warranted or any period of time during the appeal period, the 
Board notes that at no time has severe pes planus of either 
foot been reported.  Nor has a moderately severe foot injury 
of either foot been demonstrated at any time so as would 
warrant a higher rating for either foot under Code 5284.  The 
May 2003 VA examination noted mild flatfoot.  The November 
2004 VA examination described "minimal symptoms" associated 
with plantar fasciitis and pes planus.  The April 2006 VA 
examination found no evidence of pes planus, and noted that 
the veteran's pain symptoms from plantar fasciitis and 
calcaneal spurs were relieved by arch supports.  While 
tenderness of both feet was noted, there was no indication 
that such pain caused impairment equivalent to moderately 
severe disability of either foot.  In making this 
determination, the Board has considered, along with the 
schedular criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Shin Splints

Service connection for residuals of shin splints of each leg 
was granted in March 2003.  Noncompensable ratings were 
assigned from March 1, 2003.  The veteran disagreed with the 
initial ratings.
The Rating Schedule does not include a specific diagnostic 
code that addresses shin splints, and that disability has 
been rated by analogy to Code 5262 (for impairment of the 
tibia and fibula).  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Code 
5262.  

Under Code 5262, a 10 percent rating requires malunion of the 
tibia and fibula with slight knee or ankle disability and a 
20 percent rating requires malunion of the tibia and fibula 
with moderate knee or ankle disability.  38 C.F.R. § 4.71a.  
Examining the Rating Schedule, the Board found no diagnostic 
code that provides a closer analogy to shin splints.

With the above criteria in mind, the Board notes that the 
record reveals no evidence of malunion of the tibia or 
fibula.  See VA examinations dated in December 2002, November 
2004, and April 2006.  No examiner has described any knee or 
ankle disability attributable to shin splints (as opposed to 
the service connected knee and foot disabilities, which are 
separately rated).  The November 2004 examiner specifically 
found there was no deformity, tenderness, or abnormality of 
the shins, and estimated that there would be no functional 
loss of both lower extremities due to shin splints.  

The only manifestation of shin splints appears to be 
complaints of daily pain with ambulation; however, this does 
not meet the requirements for a compensable rating, and there 
is no basis for the assignment of such.  See 38 C.F.R. § 4.31 
(where the schedule does not provide a 0 percent evaluation 
for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).

Essentially, at no time during the rating period is there 
medical evidence showing residual effects or impairment due 
to the right or left leg shin splints, except for the 
veteran's complaints of pain.  The Board is required to 
consider the effect of the veteran's pain, and has done so; 
the Rating Schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  Without some objective 
indicators of impairment of function resulting from the 
complaints of pain, a compensable rating is not warranted.
Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for either the right or the left shin splints.


ORDER

An increase in the ratings for right patella chondromalacia, 
currently assigned staged ratings of 10 percent prior to 
April 5, 2006 and 20 percent from that date, is denied.

An increase in the ratings for left patella chondromalacia, 
currently assigned staged ratings of 10 percent prior to 
April 5, 2006 and 20 percent that date, is denied.

An earlier effective date of March 1, 2003 is granted for a 
combined 20 percent rating for plantar fasciitis and pes 
planus of both feet; a rating in excess of 20 percent is 
denied.

A compensable rating for residuals of right shin splints is 
denied.

A compensable rating for residuals of left shin splints is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


